Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-13, 15-21 have been presented for examination based on the amendment filed on 9/21/2022.
2.	Claim rejection of Claims 8, 11, 16 and 19 under USC 112 is withdrawn based on the argument in the amendment filed on 09/21/2022.

Response to Arguments 
3.	The amendment filed on 09/21/2022 under 37 CFR 1.131 has been considered.
Applicant's arguments with respect to claims 1, 5 and 13 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



4.	Claims 1-7, 9-10, 13-15, and 17-18 are rejected under 35 U.S.C. 103 as being obvious over Sun et al. hereafter Sun (Patent No.: US 10,481,044 B2), in view of David LaBorde hereafter LaBorde (Patent No.: US 10,026,506 B1).

Regarding Claim 1, Sun discloses a system comprising:
one or more processors (Sun: Figure 4-item 702); and
one or more non-transitory computer-readable media storing computer-executable instructions that, when executed, cause the system to perform operations (Sun: Figure 4-item 704) comprising:
receiving vehicle data from a vehicle, the vehicle data associated with a state of an object (Sun: column 2 lines 57- 67: receive real world perception data 101 from a variety of perception sensor devices);
receiving ground truth data associated with the object (Sun: column 3 lines 18- 38: The autonomous vehicle perception simulation system 120 can also receive ground truth data 102. In one example embodiment, the ground truth data 102 can correspond to a data representation of the exact actual location and configuration of every object in a particular environment or every object in proximity to the autonomous vehicle);
determining, based at least in part on the vehicle data and the ground truth data, an error (Sun: column 3 lines 39- 45: These errors and inaccuracies can be modeled or simulated by the autonomous vehicle perception simulation system 120 based on a comparison of the real world perception data 101 and the ground truth data 102 in the calibration phase);
determining, based at least in part on the vehicle data, a plurality of parameters (Sun: column 5 lines 6- 18: The sensor configuration data 174 corresponds to a data representation of various types of configuration parameters or settings to configure the operation of the various perception sensors of an autonomous vehicle or a vehicle simulation);
and
determining, based at least in part on the portion of the vehicle data associated with a cluster of the plurality of clusters, an error model (Sun: Figure 1 item -125; column 3 lines 7-10: column 5 lines 12-37; column 6 line 22- column 7 line 15: simulated perception data).
Sun do not explicitly disclose 
clustering, as a plurality of clusters and based at least in part on the plurality of parameters and the error, at least a portion of the vehicle data, the clustering comprising associating a distribution of the error with a cluster of the plurality of cluster.
LaBorde disclose: 
clustering, as a plurality of clusters and based at least in part on the plurality of parameters and the error, at least a portion of the vehicle data (LaBorde: column 15 lines 50-65: clustering of input data based on unsupervised learning), the clustering comprising associating a distribution of the error with a cluster of the plurality of cluster (LaBorde: column 14 lines 14-24: unequal distribution of error; ; column 18 lines 52-67: Training algorithms along with representative data sets presented to each of the models for the purpose of training are employed by the system to update the synaptic weights of each model's connections with values that minimize the error);
Sun and LaBorde are analogous art because they are from the same field of endeavor. They both relate to autonomous vehicle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above autonomous vehicle perception simulation system, as taught by Sun, and incorporating the classification of autonomous driving environment, as taught by LaBorde.
One of ordinary skill in the art would have been motivated to do this modification in order to take advantage of artificial intelligence techniques such as machine learning and self-organizing maps to predict travel routes and travel times for the vehicle., as suggested by LaBorde (LaBorde: column 1 lines 60-65).

Regarding Claim 2, the combinations of Sun and LaBorde further disclose the system of claim 1, wherein the vehicle data is based at least in part on sensor data from a sensor associated with the vehicle (Sun: column 2 lines 56-67).

Regarding Claim 3, the combinations of Sun and LaBorde further disclose the system of claim 1, wherein the plurality of parameters is associated with at least two or more of a weather condition, a first time of day, a second time of year, a distance to the object, a classification of the object, a size of the object, a velocity of the object, a position of the object, or an orientation of the object (Sun: column 3 lines 50-55: pre-determined time period can be tracked and evaluated; LaBorde: column 6 lines 32-35: Examples of the sensor data might be location in three dimensions, acceleration or velocity, displacement relative to some reference, temperature, pressure, to name a few).
.
Regarding Claim 4, the combinations of Sun and LaBorde further disclose the system of claim 1, wherein the error is a first error, the operations further comprising:
receiving perception data (Sun: Figure 1-item 101; column 2 lines 56-67);
determining, based at least in part on the perception data and the error model, a second error associated with the perception data (Sun: column 3 lines 39-61: Based on this error detection, models can be generated to simulate the typical errors produced by each of the sensor devices and processing modules. These models can be generated by the autonomous vehicle perception simulation system 120); and
controlling, based at least in part on the perception data and the second error, the vehicle (Sun: column 2 line 56- column 3 line 10: The perception data collected by the perception simulation system 120 reflects truly realistic, real-world perception data that would be transferred to an autonomous vehicle control system or vehicle simulation system in normal operations).

Regarding Claim 5, Sun discloses a method comprising:
receiving vehicle data from a vehicle, the vehicle data associated with a state of an object (Sun: column 2 lines 57- 67: receive real world perception data 101 from a variety of perception sensor devices);
receiving, based at least in part on the vehicle data, ground truth data associated with the object (Sun: column 3 lines 18- 38: The autonomous vehicle perception simulation system 120 can also receive ground truth data 102. In one example embodiment, the ground truth data 102 can correspond to a data representation of the exact actual location and configuration of every object in a particular environment or every object in proximity to the autonomous vehicle);
determining, based at least in part on the vehicle data and the ground truth data, an error (Sun: column 3 lines 39- 45: These errors and inaccuracies can be modeled or simulated by the autonomous vehicle perception simulation system 120 based on a comparison of the real world perception data 101 and the ground truth data 102 in the calibration phase);
determining, based at least in part on the vehicle data, a parameter (Sun: column 5 lines 6- 18: The sensor configuration data 174 corresponds to a data representation of various types of configuration parameters or settings to configure the operation of the various perception sensors of an autonomous vehicle or a vehicle simulation);
clustering, as a plurality of clusters and based at least in part on the parameter
and the error, a portion of the vehicle data; and
determining, based at least in part on the portion of the vehicle data (Sun: Figure 1 item -125; column 3 lines 7-10: column 5 lines 12-37; column 6 line 22- column 7 line 15: simulated perception data).
Sun do not explicitly disclose 
clustering, as a plurality of clusters and based at least in part on the plurality of parameters and the error, at least a portion of the vehicle data, the clustering comprising associating a distribution of the error with a cluster of the plurality of cluster.
LaBorde disclose: 
clustering, as a plurality of clusters and based at least in part on the plurality of parameters and the error, at least a portion of the vehicle data (LaBorde: column 15 lines 50-65: clustering of input data based on unsupervised learning), the clustering comprising associating a distribution of the error with a cluster of the plurality of cluster (LaBorde: column 14 lines 14-24: unequal distribution of error; ; column 18 lines 52-67: Training algorithms along with representative data sets presented to each of the models for the purpose of training are employed by the system to update the synaptic weights of each model's connections with values that minimize the error);
Sun and LaBorde are analogous art because they are from the same field of endeavor. They both relate to autonomous vehicle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above autonomous vehicle perception simulation system, as taught by Sun, and incorporating the classification of autonomous driving environment, as taught by LaBorde.
One of ordinary skill in the art would have been motivated to do this modification in order to take advantage of artificial intelligence techniques such as machine learning and self-organizing maps to predict travel routes and travel times for the vehicle., as suggested by LaBorde (LaBorde: column 1 lines 60-65).

Regarding Claim 6, the combinations of Sun and LaBorde further disclose the method of claim 5, wherein the state of the object comprises at least one of a size of the object, a location of the object, an orientation of the object, a velocity of the object, or a position of the object (Sun: column 3 lines 50-55: pre-determined time period can be tracked and evaluated; LaBorde: column 6 lines 32-35: Examples of the sensor data might be location in three dimensions, acceleration or velocity, displacement relative to some reference, temperature, pressure, to name a few).

Regarding Claim 7, the combinations of Sun and LaBorde further disclose the method of claim 5, wherein the error model comprises an error distribution (LaBorde: column 14 lines 14-24: unequal distribution of error), the method further comprising:
determining, based at least in part on the vehicle data and the ground truth data, an occurrence frequency associated with the error (Sun: column 3 lines 39-60); 
determining, based at least in part on the occurrence frequency, the error distribution (Sun: column 3 lines 39-60; LaBorde: column 14 lines 14-24).

Regarding Claim 9, the combinations of Sun and LaBorde further disclose the method of claim 5, further comprising:
receiving simulation data associated with a simulated vehicle controller in a simulated environment (Sun: Figure 3 -item 1020; column 7 lines 16-30: Configure the perception simulation operation based on a comparison of the perception data against ground truth data);
determining, based at least in part on the error model and the simulation data, perturbed simulation data (Sun: Figure 3 -item 1030; column 7 lines 16-30: simulating noise in data provided by a sensor processing module con-es ponding to one or more of the plurality of sensors);
sending the perturbed simulation data to the simulated vehicle controller in the simulated environment (Sun: Figure 3 -item 1040; column 7 lines 16-30: providing the simulated perception data to a motion planning system for the autonomous vehicle (processing block 1040)); and
determining, based at least in part on the perturbed simulation data, a response indicating how the simulated vehicle controller responds to the perturbed simulation data (Sun: Figure 3 -item 1040; column 7 lines 16-30: providing the simulated perception data to a motion planning system for the autonomous vehicle (processing block 1040).

Regarding Claim 10, the combinations of Sun and LaBorde further disclose the method of claim 9, wherein:
the error is a first error (Sun: column 3 lines 39-67: These errors and inaccuracies can be modeled or simulated by the autonomous vehicle perception simulation system 120 based on a comparison of the real world perception data 101 and the ground truth data 102 in the calibration phase);
the simulation data comprises a classification associated with a simulated object represented in the simulated environment (Jiang: [0006]: automatically clustering the extracted vehicle feature data into different vehicle classes using the unsupervised learning component, Also see [0063], [0065], [0066] and [0084]); and
the perturbed simulation data indicates a second error associated with at least one of a position of the object, an orientation of the object, an extent of the object, or a velocity of the object (Sun: Figure 3 -item 1040; column 7 lines 16-30: providing the simulated perception data to a motion planning system for the autonomous vehicle (processing block 1040)).

	Regarding Claim 13, Sun discloses one or more non-transitory computer-readable media storing instructions executable by one or more processors, wherein the instructions, when executed, cause the one or more processors to perform operations (Sun: column 8 lines 20-52) comprising:
receiving vehicle data from a vehicle, the vehicle data associated with a state of an object (Sun: column 2 lines 57- 67: receive real world perception data 101 from a variety of perception sensor devices);
receiving ground truth data associated with the object (Sun: column 3 lines 18- 38: The autonomous vehicle perception simulation system 120 can also receive ground truth data 102. In one example embodiment, the ground truth data 102 can correspond to a data representation of the exact actual location and configuration of every object in a particular environment or every object in proximity to the autonomous vehicle);
determining, based at least in part on the vehicle data and the ground truth data, an error (Sun: column 3 lines 39- 45: These errors and inaccuracies can be modeled or simulated by the autonomous vehicle perception simulation system 120 based on a comparison of the real world perception data 101 and the ground truth data 102 in the calibration phase);
determining, based at least in part on the vehicle data, a parameter (Sun: column 5 lines 6- 18: The sensor configuration data 174 corresponds to a data representation of various types of configuration parameters or settings to configure the operation of the various perception sensors of an autonomous vehicle or a vehicle simulation);
clustering, as a plurality of clusters and based at least in part on the parameter,
a portion of the vehicle data; and
determining, based at least in part on the portion of the vehicle data associated
with a cluster of the plurality of clusters, an error model (Sun: Figure 1 item -125; column 3 lines 7-10: column 5 lines 12-37; column 6 line 22- column 7 line 15: simulated perception data).
Sun do not explicitly disclose 
clustering, as a plurality of clusters and based at least in part on the plurality of parameters and the error, at least a portion of the vehicle data, the clustering comprising associating a distribution of the error with a cluster of the plurality of cluster.
LaBorde disclose: 
clustering, as a plurality of clusters and based at least in part on the plurality of parameters and the error, at least a portion of the vehicle data (LaBorde: column 15 lines 50-65: clustering of input data based on unsupervised learning), the clustering comprising associating a distribution of the error with a cluster of the plurality of cluster (LaBorde: column 14 lines 14-24: uneven distribution of error; column 18 lines 52-67: Training algorithms along with representative data sets presented to each of the models for the purpose of training are employed by the system to update the synaptic weights of each model's connections with values that minimize the error);
Sun and LaBorde are analogous art because they are from the same field of endeavor. They both relate to autonomous vehicle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above autonomous vehicle perception simulation system, as taught by Sun, and incorporating the classification of autonomous driving environment, as taught by LaBorde.
One of ordinary skill in the art would have been motivated to do this modification in order to take advantage of artificial intelligence techniques such as machine learning and self-organizing maps to predict travel routes and travel times for the vehicle., as suggested by LaBorde (LaBorde: column 1 lines 60-65).

Regarding Claim 14, the combinations of Sun and Jiang further disclose the one or more non-transitory computer-readable media of claim 13, wherein the state of the object comprises at least one of a size of the object, a location of the object, an orientation of the object, a velocity of the object, or a position of the object (Sun: column 3 lines 50-55: pre-determined time period can be tracked and evaluated; LaBorde: column 6 lines 32-35: Examples of the sensor data might be location in three dimensions, acceleration or velocity, displacement relative to some reference, temperature, pressure, to name a few).

Regarding Claim 15, the combinations of Sun and LaBorde further disclose the one or more non-transitory computer-readable media of claim 13, wherein the error model comprises an error distribution (LaBorde: column 14 lines 14-24: unequal distribution of error), the operations further comprising:
determining, based at least in part on the vehicle data and the ground truth data, an occurrence frequency associated with the error (Sun: column 3 lines 39-60); and
determining, based at least in part on the occurrence frequency, the error distribution (Sun: column 3 lines 39-60; LaBorde: column 14 lines 14-24).

Regarding Claim 17, the combinations of Sun and LaBorde further disclose the one or more non-transitory computer-readable media of claim 13, wherein the error model is one of a plurality of error models, the operations further comprising:
receiving simulation data associated with a simulated vehicle controller in a
simulated environment (Sun: Figure 3 -item 1020; column 7 lines 16-30: Configure the perception simulation operation based on a comparison of the perception data against ground truth data);
determining, based at least in part on the error model and the simulation data, perturbed simulation data (Sun: Figure 3 -item 1030; column 7 lines 16-30: simulating noise in data provided by a sensor processing module con-es ponding to one or more of the plurality of sensors);
sending the perturbed simulation data to the simulated vehicle controller in the
simulated environment (Sun: Figure 3 -item 1040; column 7 lines 16-30: providing the simulated perception data to a motion planning system for the autonomous vehicle (processing block 1040)); and
determining, based at least in part on the perturbed simulation data, a response
indicating how the simulated vehicle controller responds to the perturbed simulation data (Sun: Figure 3 -item 1040; column 7 lines 16-30: providing the simulated perception data to a motion planning system for the autonomous vehicle (processing block 1040).

Regarding Claim 18, the combinations of Sun and LaBorde further disclose the one or more non-transitory computer-readable media of claim 17, wherein:
the error is a first error (Sun: column 3 lines 39-67: These errors and inaccuracies can be modeled or simulated by the autonomous vehicle perception simulation system 120 based on a comparison of the real world perception data 101 and the ground truth data 102 in the calibration phase);
the simulation data comprises a classification associated with a simulated object represented in the simulated environment (Jiang: [0006]: automatically clustering the extracted vehicle feature data into different vehicle classes using the unsupervised learning component, Also see [0063], [0065], [0066] and [0084]; Levinson: In some examples, meta spin generator is configured to partition an image based on various attributes (e.g., color, intensity, etc.) into distinguishable regions (e.g., clusters or groups of a point cloud), at least two or more of which may be updated at the same time or about the same time); and
the perturbed simulation data indicates a second error associated with at least
one of a position of the object, an orientation of the object, an extent of the object, or a
velocity of the object (Sun: Figure 3 -item 1040; column 7 lines 16-30: providing the simulated perception data to a motion planning system for the autonomous vehicle (processing block 1040)).

5.	Claims 12 and 20 are rejected under 35 U.S.C. 103 as being obvious over Sun et al. hereafter Sun (Patent No.: US 10,481,044 B2), in view of David LaBorde hereafter LaBorde (Patent No.: US 10,026,506 B1), further in view of ZHANG et al. hereafter Zhang (Pub. No.: US 2019/0278290 A1).

Regarding Claim 12, the combinations of Sun and LaBorde do not explicitly disclose:
determining a cost associated with fitting the vehicle data to the error model. 
and
determining, based at least in part on the cost, the error model.
Zhang disclose:
determining a cost associated with fitting the vehicle data to the error model (Zhang: [0051], [0054]: One of the purposes of the simulation is to find an optimal set of perception parameters for the perception sensors with the least or reasonable cost, while still allowing an ADV on which the perception sensors are mounted to drive safely and comfortably);
and
determining, based at least in part on the cost, the error model (Zhang: [0051], [0054]: One of the purposes of the simulation is to find an optimal set of perception parameters for the perception sensors with the least or reasonable cost, while still allowing an ADV on which the perception sensors are mounted to drive safely and comfortably).
Sun, LaBorde and Zhang are analogous art because they are from the same field of endeavor. All of them relate to autonomous vehicle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above autonomous vehicle perception simulation system, as taught by the combinations of Sun and LaBorde, and incorporating the perception requirement evaluation technique, as taught by Zhang.
One of ordinary skill in the art would have been motivated to do this modification in order to have a better planning and control technology used to drive the vehicles, as suggested by Zhang (Zhang: [0004]).

Regarding Claim 20, the combinations of Sun and LaBorde do not explicitly disclose:
determining a cost associated with fitting the vehicle data to the error model;
and
determining, based at least in part on the cost, the error model.
Zhang disclose:
determining a cost associated with fitting the vehicle data to the error model (Zhang: [0051], [0054]: One of the purposes of the simulation is to find an optimal set of perception parameters for the perception sensors with the least or reasonable cost, while still allowing an ADV on which the perception sensors are mounted to drive safely and comfortably);
and
determining, based at least in part on the cost, the error model (Zhang: [0051], [0054]: One of the purposes of the simulation is to find an optimal set of perception parameters for the perception sensors with the least or reasonable cost, while still allowing an ADV on which the perception sensors are mounted to drive safely and comfortably).
Sun, LaBorde and Zhang are analogous art because they are from the same field of endeavor. All of them relate to autonomous vehicle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above autonomous vehicle perception simulation system, as taught by the combinations of Sun and LaBorde, and incorporating the perception requirement evaluation technique, as taught by Zhang.
One of ordinary skill in the art would have been motivated to do this modification in order to have a better planning and control technology used to drive the vehicles, as suggested by Zhang (Zhang: [0004]).




Allowable Subject Matter
5.	Claims 8, 11, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of prior art of record teaches at least:
i) determining an error distribution associated with at least one of a first cluster of the plurality of clusters or a second cluster of the plurality of clusters, the first cluster associated with the classification of the object and the second cluster associated with the object parameter of the object; wherein the error model comprises the error distribution associated with at least one of a true positive error or a false positive error (claims 8 and 16); 
ii) determining, at a first time, a first error distribution associated with a false negative error;
determining, at a second time after the first time, a second error distribution associated with a true positive error; and
determining, at a third time after the second time, a third error distribution associated with a false positive error;
wherein the error model comprises the first error distribution, the second error distribution, and the third error distribution. (claims 11 and 19); 

Examination Considerations
6. 	 Examiner has cited particular columns and line numbers (or paragraphs) in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific imitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. The entire reference is considered to provide disclosure relating to the claimed invention.
7. 	 The claims and only the claims form the metes and bounds of the invention. "Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 105455, 44USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d, 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)" (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, I 1-4). The Examiner has full latitude to interpret each claim in the broadest reasonable sense. Examiner will reference prior art using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning.
8.  	Examiner's Notes are provided with the cited references to prior art to assist the applicant to better understand the nature of the prior art, application of such prior art and, as appropriate, to further indicate other prior art that maybe applied in other office actions. Such comments are entirely consistent with the intent and spirit of compact prosecution. However, and unless otherwise stated, the Examiner's Notes are not prior art but a link to prior art that one of ordinary skill in the art would find inherently appropriate.

Conclusion
9.  	Claims 1-13, 15-21 are rejected.

9.  	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO
MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Correspondence Information
10. 		Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-5699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146